Case 2:08-cr-00322-JMA-ETB Document 375 Filed 01/19/21 Page 1 of 2 PageID #: 2511




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------X   For Online Publication Only
  UNITED STATES OF AMERICA,
                                                                            ORDER
          -against-                                                         08-CR-322 (JMA)

  PHILIP MURPH,
                                                                                           FILED
                             Defendant.
                                                                                           CLERK
  ----------------------------------------------------------------------X
  APPEARANCES:                                                                   1/19/2021 12:49 pm
                                                                                   U.S. DISTRICT COURT
  Seth D. DuCharme                                                            EASTERN DISTRICT OF NEW YORK
     Acting United States Attorney                                                 LONG ISLAND OFFICE
  Charles N. Rose
     Assistant United States Attorney
  Eastern District of New York
  610 Federal Plaza
  Central Islip, NY 11722
         Attorneys for the United States

  Philip Murph
  45308-053
  FCC Petersburg
  P.O. Box 90026
  Petersburg, VA 23804
         Pro Se Defendant

  AZRACK, United States District Judge:

          On May 12, 2020, defendant Philip Murph (“Defendant”) moved for compassionate release

  following the onset of the COVID-19 pandemic. (ECF No. 357.) Though the Court denied his

  motion because he failed to demonstrate “extraordinary and compelling” circumstances warranting

  compassionate release and the Section 3553(a) sentencing factors weighed against granting him

  compassionate release, the application was denied “without prejudice to its renewal should

  Defendant’s condition or the situation at his facility materially worsen.” (ECF No. 363 at 8.)
Case 2:08-cr-00322-JMA-ETB Document 375 Filed 01/19/21 Page 2 of 2 PageID #: 2512




         Several months later, Defendant has now renewed his request for compassionate release on

  two occasions because of the pandemic. (ECF Nos. 367, 372.) Based on the increasing cases at

  his facility and his own positive COVID-19 diagnosis, Defendant argues that the Section 3553(a)

  factors now weigh in favor of granting his motion for compassionate release. The Court has

  considered Defendant’s arguments and the government’s response and finds that the updated

  situation does not alter the Court’s prior analysis. (ECF No. 357 at 6-8.) Over one month has now

  passed since Defendant’s positive COVID-19 diagnosis, and his medical records reflect a mild

  case for which he has received treatment. Given that Defendant “has contracted and seemingly

  weathered the disease, a sentence reduction based on the risk of contracting it no longer makes

  sense.” United States v. Hardy, No. 11-CR-629, 2020 WL 7711676, at *2 (S.D.N.Y. Dec. 29,

  2020). Since “the main point of releasing an individual is to decrease the person’s chance of

  contracting COVID-19,” the Court declines to find that there are extraordinary and compelling

  reasons to reduce his sentence given his current situation. United States v. Rodriguez, No. 19-CR-

  64, 2020 WL 4581741, at *2 (D. Conn. Aug. 10, 2020). Accordingly, Defendant’s motions, (ECF

  Nos. 367, 372), are DENIED without prejudice.

  SO ORDERED.

  Dated: January 19, 2021
         Central Islip, New York

                                                        /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
